IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 97-10700
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MELVIN GLEN NEAL, also known as Glen Neal,

                                    Defendant-Appellant.


                       --------------------

          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:87-CR-82-Y
                      USDC No. 4:95-CV-405-Y

                       --------------------
                          December 19, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Melvin Glen Neal appeals from the denial of his motion

for relief pursuant to 28 U.S.C. § 2255.     Neal’s motion to withdraw

the appellate brief he filed in 1998 before we stayed proceedings

in his case is GRANTED.

          Neal contends that the district court erred by denying

his § 2255 motion without an evidentiary hearing and by denying his

two motions to proceed pro se and his retained attorney’s motion to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-10700
                              - 2 -

withdraw, motions that were submitted after the retained attorney

failed to raise a claim of ineffective assistance of trial counsel

despite our remand so that Neal’s § 2255 motion could be amended to

add such a claim.   Neal’s underlying substantive contentions are

that the Government knowingly used perjured testimony; that the

Government withheld exculpatory evidence; and that trial counsel

was ineffective because he failed to preserve for appellate review

the substance of the testimony of two witnesses by alleging the

substance of that testimony in the district court.

           The district court did not abuse its discretion by

denying Neal’s § 2255 motion without an evidentiary hearing.

United States v. Bartholemew, 974 F.2d 39, 41 (5th Cir. 1992).

Neal’s contentions that the Government knowingly used perjured

testimony are based solely on allegedly contradictory testimony at

trial or on an alleged prior inconsistent statement by one witness

who testified at trial.   Contradictory testimony does not prove

perjury.   Koch v. Puckett, 907 F.2d 524, 531 (5th Cir. 1990).

Neal’s allegation that one witness gave a prior inconsistent

statement is unsupported by any specific allegations regarding the

contents of the statement; his allegation is conclusional and does

not give rise to any constitutional issue. United States v. Jones,

614 F.2d 80, 81 (5th Cir. 1980).

     The denial of Neal’s motions to proceed pro se and counsel’s

motion to withdraw from representation of Neal in the § 2255

proceedings was not an abuse of discretion.     Juelich v. United

States, 342 F.2d 29, 32-33 (5th Cir. 1965).       Neal could have

identified in his motions to proceed pro se the ineffective-
                            No. 97-10700
                                - 3 -

assistance claim he wished to pursue, even if he could not flesh it

out in any detail.    He did not do so.   Counsel’s reluctance to make

a specific allegation of ineffective assistance of counsel may have

been motivated by his evaluation of the claim as being meritless,

even though our remand allowed an amendment.

          AFFIRMED.